809 So.2d 101 (2002)
Barbara Ann MILLER, Appellant,
v.
STATE of Florida, Appellee.
No. 2D00-4856.
District Court of Appeal of Florida, Second District.
February 27, 2002.
*102 James Marion Moorman, Public Defender, and Richard P. Albertine, Jr., Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Ronald Napolitano, Assistant Attorney General, Tampa, for Appellee.
WHATLEY, Judge.
Barbara Ann Miller appeals her sentences for possession of cocaine and obstruction. Miller argues, and the State correctly concedes, that the trial court erred in failing to pronounce a special condition of probation. The order of probation contains special condition fifteen, which provides: "You must submit to a substance abuse evaluation, within thirty days, at your own expense, and follow all recommendations including individual and group counseling and support groups." The portion of probation condition fifteen requiring Miller to pay for a substance abuse evaluation is a special condition that must be orally pronounced at sentencing. See State v. Williams, 712 So.2d 762, 763 (Fla.1998) (holding that the requirement that a defendant pay for drug testing is a special condition of probation that must be announced at sentencing). Therefore, we strike this portion of condition fifteen because it was not pronounced at sentencing. The remainder of condition fifteen is affirmed.
Accordingly, we affirm Miller's judgments and sentences, but we strike a portion of probation condition fifteen.
GREEN, and STRINGER, JJ., Concur.